Citation Nr: 1026485	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  05-12 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen the 
claim of entitlement to service connection for right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones


INTRODUCTION

The Veteran served on active duty from October 1962 to October 
1966.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Seattle, Washington.  

The issue of service connection for a right knee disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not appeal a September 1996 RO decision that 
denied the Veteran's request to reopen his claim of service 
connection for a right knee disability on the basis that there 
was no new and material evidence to indicate that the Veteran's 
current right knee disability was related to the in-service right 
knee injury.

2.  Evidence received since the September 1996 final rating 
decision includes a December 2006 VA examination report that 
opines that the impairment currently shown in the right knee is 
associated with findings in the service record.


CONCLUSION OF LAW

New and material evidence to reopen the claim of service 
connection for right knee disability has been received and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009), and 
implemented at 38 C.F.R. § 3.159 (2009), amended VA's duties to 
notify and assist a claimant in developing the information and 
evidence necessary to substantiate a claim.

Because the previously final claim of entitlement to service 
connection for a right knee disability has been reopened, the 
Board need not discuss whether the notice requirements of the 
VCAA, as set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
have been met.

The Veteran's claim to reopen was denied by an unappealed 
September 1996 rating decision.  Except as provided 38 U.S.C.A. 
§ 5108, when a claim is disallowed by the Board, the claim may 
not thereafter be reopened and allowed.  38 U.S.C.A. § 7105.

If new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

A February 1983 unappealed rating decision denied the Veteran's 
claim for service connection for a right knee disability on the 
basis that the evidence did not show a chronic knee disorder 
related to service.  The September 1996 final rating decision 
noted that the Veteran had failed to provide new and material 
evidence to reopen his claim.

The newly submitted evidence includes a December 2006 VA 
examination report in which the physician stated that right knee 
impairment currently shown is associated with findings in the 
service record.  Because a nexus to service is shown, which was 
not shown prior to the September 1996 final rating decision, this 
newly submitted evidence is material to the Veteran's claim.  
Because new and material evidence has been received, the claim of 
service connection for a right knee disability is reopened.  



ORDER

New and material evidence having been received, the claim of 
service connection for seizure disorder is reopened.



REMAND

The December 2006 VA examination report notes that the Veteran's 
current right knee disability is related to service.  It then 
discusses how current degenerative joint disease is related to 
right knee extosis (which existed prior to service).  The 
examiner, however, did not discuss whether any of the current 
diagnoses which include degenerative joint disease and meniscal 
tear, are related to a December 1962 right knee injury during the 
Veteran's service.  The Board notes that the VA opinion is 
inadequate in that it did not include an opinion on all theories 
of entitlement.  When VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  The Board finds that the December 2006 VA medical 
opinion is inadequate and that a new VA medical opinion should be 
obtained.  38 C.F.R. § 3.159(c)(4) (2009).


Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's VA medical records 
dated from August 2008 to present.

2.  When the above action has been completed 
send the Veteran's claims files to the 
appropriate examiner for review.  The 
examiner should review the Veteran's complete 
medical history including the service 
treatment records, the post service treatment 
records, and the December 2006 VA examination 
report.  The examiner should express an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the Veteran's currently 
diagnosed right knee degenerative joint 
disease or right meniscal tear are causally 
linked to the Veteran's right knee injury 
during service.  Supporting rationale for all 
opinions expressed should be provided.  If 
the Veteran fails to report for the VA 
examination, the examiner should provide the 
above requested opinion based on a review of 
the Veteran's claims file.

3.  After the above actions have been 
accomplished, the RO should readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and afford 
the appropriate period of time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


